IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40651
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN MANUEL ARELLANO-BERUMAN,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-98-CR-648
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Juan Manuel Arellano-Beruman appeals his

conviction for illegal reentry after deportation.   8 U.S.C.

§ 1326(a) and (b).   Arellano contends that the district court

erred in denying his motion to dismiss the indictment because his

underlying deportation proceedings violated his right to due

process.

     Arellano concedes that the only issue raised in this appeal

is foreclosed by our decision in United States v. Benitez-

Villafuerte, 186 F.3d 651, 659-60 (5th Cir.), cert. denied, 120


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40651
                                -2-

S. Ct. 838 (2000).   The decision of the district court therefore

is AFFIRMED.